PETROPLUS, JUDGE:
This claim was filed for damage to the muffler and emergency brake cable of claimant’s automobile caused by a large piece of steel grading protruding from the bridge floor of the Market Street Bridge that spans the Ohio River between Steubenville, Ohio, and what is known as East Steubenville, West Virginia (or Steubenville Junction). Claimant was crossing the bridge at night and was unable to see the protruding object that tore a large hole in the muffler of his car and pulled loose the emergency brake cable. The cost of making repairs was in the amount of $106.75.
A proper inspection of this heavily traveled bridge should have disclosed this defect to the Respondent, and the Court is of the opinion that the Respondent did not exercise the requisite care to keep the steel flooring of this bridge in proper repair. The evidence further disclosed that maintenance crews of the State were engaged in making welding repairs to the bridge just before the accident occurred.
An award is accordingly made to the claimant in the amount of $106.75.
Claim allowed in amount of $106.75.